Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,263,750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to systems, methods, and computer-readable media related to cross indication of queue size in a reverse direction protocol. In some embodiments, a reverse direction (RD) grantor may transmit a frame to an RD responder.

identify an access category (AC) constraint field in the first frame, wherein the AC constraint field is set to a value of 1 or 0, wherein the value 1 indicates that a second frame is to comprise data from a same AC as a prior data frame received from the second device, and wherein the value of 0 indicates that the second frame is a frame associated with any traffic identifier (TID) in a TID field preceding the AC constraint field”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 9 and 15 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Wentink et al. (US 2014/0269773 Al) teaches protecting control frames with power-related subfields.
	Meylan et al. (US 2007/0058605 Al) teaches utilizing a reverse direction grant in a wireless communication system. 
Summour et al. (US 2007/0037548 A1) teaches a method and system for reducing power consumption of the WTRUs.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/R.K.F/Examiner, Art Unit 2413                                                                                                                                                                                                        


/UN C CHO/Supervisory Patent Examiner, Art Unit 2413